Citation Nr: 1308473	
Decision Date: 03/13/13    Archive Date: 03/20/13

DOCKET NO.  09-44 601	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for a bilateral hearing loss disability.


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.


ATTORNEY FOR THE BOARD

M. H. Stubbs, Counsel



INTRODUCTION

The Veteran served on active duty from September 1964 to August 1968.  For his service, the Veteran was awarded a Purple Heart Medal, the Navy Commendation Medal with combat "V," and the Vietnam Service Medal, among others.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.


FINDINGS OF FACT

1.  The Veteran was exposed to hazardous noise during active service.

2.  The weight of the evidence is against findings that the Veteran's bilateral hearing loss disability was incurred in service, that his bilateral hearing loss disability is attributable to service, or that his bilateral hearing loss disability was manifested to a compensable degree within one year after discharge from service.


CONCLUSION OF LAW

Service connection for bilateral hearing loss disability is not established.  38 U.S.C.A. §§ 1110, 5103, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.385 (2012). 



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Upon receipt of a complete or substantially complete application for benefits and prior to an initial unfavorable decision on a claim by an agency of original jurisdiction, VA is required to notify the appellant of the information and evidence not of record that is necessary to substantiate the claim.  In the notice, VA will inform the claimant which information and evidence, if any, that the claimant is to provide to VA and which information and evidence, if any, that VA will attempt to obtain on behalf of the claimant.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159 (2008); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  Notice should also address the rating criteria and effective date provisions that are pertinent to the appellant's claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

The RO provided the appellant pre-adjudication notice by letters dated in January and March 2008.  The letters included Dingess notice.

VA has obtained the Veteran's service treatment records and VA records, assisted the Veteran in obtaining evidence, afforded the Veteran a physical examination and obtained a medical opinion as to the etiology of his bilateral hearing loss.  All known and available records relevant to the issue on appeal have been obtained and associated with the Veteran's claims file; and the Veteran has not contended otherwise. 

The United States Court of Appeals for Veterans Claims (hereinafter "the Court") has held that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that VA audiology examinations obtained in this case are adequate.  It is predicated on a substantial review of the record and medical findings and considers the Veteran's complaints, symptoms and history.  Accordingly, VA's duty to assist with respect to obtaining VA examinations or opinions with respect to the service connection issue addressed in this decision has been met.  38 C.F.R. § 3.159(c)(4). 

VA has substantially complied with the notice and assistance requirements and the Veteran is not prejudiced by a decision on the claim at this time.

Laws and Regulations

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a). Service connection may be granted for a disease diagnosed after service discharge when all the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service" - the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  When the disease entity is established, there is no requirement of evidentiary showing of continuity. 

A continuity of symptomatology is required only where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b).

Service connection may also be granted for bilateral hearing loss if manifested to a compensable degree within one year of separation from service provided the rebuttable presumption provisions of § 3.307 are also satisfied.  38 U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  Evidence which may be considered in rebuttal of service incurrence of a disease listed in 38 C.F.R. § 3.309 will be any evidence of a nature usually accepted as competent to indicate the time of existence or inception of disease.  38 C.F.R. § 3.309(d). 

Medical evidence of a "chronic" disease should set forth the physical findings and symptomatology elicited by examination within the applicable period.  38 C.F.R. § 3.307(b); Oris v. Derwinski, 2 Vet. App. 95, 96 (1992).  A chronic disease need not be diagnosed during the presumptive period but characteristic manifestations thereof to the required degree must be shown by acceptable medical and lay evidence followed without unreasonable time lapse by definite diagnosis.  38 C.F.R. § 3.307(c); Caldwell v. Derwinski, 1 Vet. App. 466, 469 (1991). 

Impaired hearing will be considered to be a disability for VA compensation purposes only if at least one of the thresholds for the frequencies of 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; the thresholds for at least three of the frequencies are greater than 25 decibels; or speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385. 

The requirements for service connection for hearing loss as defined in 38 C.F.R. § 3.385 need not be shown by the results of audiometric testing during a claimant's period of active military service in order for service connection to be granted.  The regulation does not necessarily preclude service connection for hearing loss that first met the regulation's requirements after service.  Hensley v. Brown, 5 Vet. App. 155 (1993). 

Recently, in Walker v. Shinseki, the U.S. Court of Appeals for the Federal Circuit (Federal Circuit) held that the theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, ___ F.3d ___, No. 2011-7184, 2013 WL 628429 (Fed. Cir. Feb. 21, 2013).  While the issue addressed in Walker was entitlement to service connection for hearing loss, and the Federal Circuit denied the application of continuity of symptomatology as a method to support service connection for issues not recognized as "chronic" by 38 C.F.R. § 3.309(a), it has been the position of the VA that "sensorineural hearing loss is considered an organic disease of the nervous system and is subject to presumptive service connection under 38 CFR 3.309(a)."  M21-1MR III.iv.4.B.12.a.  Thus, when chronicity of a condition noted in service is not adequately supported, the Veteran may support a service connection claim for sensorineural hearing loss by providing competent and credible evidence of continuity of symptomatology after discharge.  Here, there are few in-service treatment records, and those available do not include notations regarding hearing loss.  

The record includes a citation letter reflecting that the Veteran was awarded a Navy Commendation Medal, and was authorized to wear the combat "V" for his service in the Republic of Vietnam between July 1967 and July 1968.  Additionally, the RO granted service connection for tinnitus as likely due to exposure to hazardous noise during combat in Vietnam.  In cases where a Veteran asserts service connection for injuries or disease incurred or aggravated in combat, 38 U.S.C.A. § 1154(b) and its implementing regulation, 38 C.F.R. § 3.304(d), are applicable.  This statute and regulation ease the evidentiary burden of a combat Veteran by permitting the use, under certain circumstances, of lay evidence.  If the Veteran was engaged in combat with the enemy, VA shall accept as sufficient proof of service connection satisfactory lay or other evidence of service incurrence, if the lay or other evidence is consistent with the circumstances, conditions, or hardships of such service.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).  The Federal Circuit has held that, in the case of a combat Veteran, not only is the combat injury presumed, but so, too, is the disability due to the in-service combat injury.  Reeves v. Shinseki, 682 F.3d 988, 998-99 (Fed. Cir. 2012).  To establish entitlement to service connection, however, there still must be evidence of a current disability and a causal relationship between the current disability and the combat injury.  Id. (citing Shedden v. Principi, 381 F.3d 1163, 1167   (Fed. Cir. 2004)).

Under applicable criteria, VA shall consider all lay and medical evidence of record in a case with respect to benefits under laws administered by VA.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

Factual Background and Analysis

On his December 2007 claim of entitlement to service connection for bilateral hearing loss, the Veteran indicated his hearing disability began in January 1968 and that he first sought treatment for his disability in August 2005.  

There are very limited service treatment records available.  A January 1964 audiogram does not indicate that the Veteran suffered from hearing loss prior to service.  A February 1968 paratrooper training evaluation included a whisper test, which was normal, but did not include puretone testing.  There is no separation evaluation contained in the claims file.  The United States Court of Appeals for Veteran's Claims (Court) has held that in cases where records once in the hands of the government are lost, the Board has a heightened obligation to explain its findings and conclusions and to consider carefully the benefit-of-the-doubt rule.  See O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).

In February 2008, the Veteran indicated he suffered from hearing loss due to acoustic trauma during service.  He described the onset of his service-connected tinnitus in 1972, and related to "acoustic trauma [he] was subjected to while in the military...It was also in 1972 that [he] noticed a hearing loss for some high-pitched sounds."  He submitted an excerpt from a book entitled "Green Ghosts," which provided a first-hand account of combat operations in Vietnam during the Veteran's service, and included reference to the Veteran's participation and leadership during an attack (the date of the attack is not listed in the excerpt).  Additionally, the Veteran submitted lay statements from Marines who had served with him in Vietnam.  The Marines provided a description of the noise they were exposed to during service, which included mortars, artillery fire, grenades and helicopters.  Hundreds of rounds of ammunition would be fired for long periods of time during "enemy contact."  

Following service, the Veteran was employed as a police officer.  A city of Norfolk physical evaluation, for the purpose of police promotion, noted he suffered from "moderate hearing loss."  Only an abstract of the evaluation is available, and the record does not include puretone or speech test results.

The record also contains private puretone audio results from 1985 to 1995.  In December 1985, the puretone testing results show that the Veteran did not meet the requirements for hearing loss for disability compensation purposes under 38 C.F.R. § 3.385.  Testing results for the left ear included three frequency thresholds at 25 decibels, but no greater.  In other words, in December 1985 the Veteran's left ear hearing loss was very near the requirements for hearing loss for VA disability compensation purposes.  The December 1985 test results were noted to be the Veteran's "baseline" results, and thus the Board assumes this was the earliest testing provided by his employers.  By January 1987, puretone threshold results revealed the Veteran had bilateral hearing loss for VA disability compensation purposes.  Indeed, between December 1985 and January 1987 the Veteran had 40 decibel increases bilateral at 3000 Hertz.  At 4000 Hertz, his right ear hearing went from 15 decibels in 1985 to 80 decibels in 1987.  

Testing results from June 2005 from Eastern Virginia Medical School are contained in the record.  The Veteran complained of bilateral hearing loss and tinnitus, with better hearing in the left ear.  He complained of occasional pain in the tragus area of the ear.  He also reported that he noticed a decrease in hearing, particularly in noisy environments, within the prior year.  Audiology results from June 2005 are in graphical form, and are not interpreted.

In August 2005, the Veteran was evaluated for hearing aids during a VA audiology consultation.  The VA audiologist noted the Veteran brought with him results from testing from "EVMS" from June 2005.  The Veteran reported a history of noise exposure during service in Vietnam, as well as from more than 30 years of employment on the police force, "where he participated in weapons qualifying on an annual basis."  He reported constant tinnitus, and requested hearing aids.  In September 2005, the Veteran was fitted for bilateral hearing aids.

As noted above, the Veteran is service connected for bilateral tinnitus.  The RO's decision included noting that the Veteran was exposed to combat noise in service.  In addition to evidence of his participation in combat, the Veteran's duty MOS was a rifleman.  While "rifleman" is not a duty MOS listed in the Duty MOS Noise Exposure Listing, his specialty number is associated with "infantry."  According to the Noise Exposure Listing, the Veteran had a high probability of exposure to hazardous noise in service.  Based on his record, the Board finds that the Veteran was exposed to hazardous noise in service.

In July 2008, the Veteran was afforded a fee-basis VA evaluation.  The Veteran reported hearing loss and tinnitus since 1968, but that hearing loss was first noticed in 1971 when higher-pitched tones in music were not as audible as they were in the past.  He associated his hearing loss with exposure to jet noise engine, incoming rockets, artillery, small arms fire, grenade explosions, and helicopters in service.  He reported he did not use hearing protection during service.  He fired weapons with his right hand.  He worked as a police officer for 38 years after military service, and used hearing protection during this employment.  He was placed on a hearing conservation program through his police service.  He also endorsed recreational shooting and use of power tools, all with hearing protection used.  He stated that he suffered ear trauma in 1968 in Vietnam.  Physical examination of the ears showed they were within normal limits.  A review of the medical records included notation of the audio testing from 1985 to 1995, and notation of the significant noise the Veteran was exposed to during service.  The evaluator noted that the June 2005 audiometric report revealed moderate to profound sensorineural hearing loss in both ears, from 1500 Hertz (right ear) and 1000 Hertz (left ear) through 8000 Hertz.  

Testing revealed that the Veteran meets VA's disability compensation criteria for hearing loss in both ears.  The evaluator diagnosed moderate to profound sensorineural hearing loss.  The evaluator opined that the Veteran's bilateral hearing loss was not a result of or related to his combat duties during active service.  The evaluator noted that the Veteran was exposed to multiple sources of hazardous noise but that the documentation did not support that this noise exposure caused his hearing loss.  By rationale, the evaluator noted that hearing tests from 1985 showed that his hearing thresholds were 25 decibels or better from 500 Hertz to 4000 Hertz.  Hearing loss was noted at higher frequencies, and that his hearing loss started to invade lower frequencies in time.  By comparing the audio testing from the VA evaluation to the June 2005 audiometric test results, the evaluator determined that the Veteran's hearing is progressing.  "This progression of hearing loss indicates, more likely than not, that the hearing loss was not caused by [the Veteran's] exposure to combat noise...Hearing loss due to noise exposure is contemporaneous with the exposure and is not delayed."  The 1985 hearing results from 500 to 4000 Hertz "contradicts the claim of noise-induced hearing loss in the same frequency range."  The evaluator found that it was more likely that the progression of hearing loss was "due to another as yet unknown cause."  The examiner noted the Veteran first noticed tinnitus during his service, and thus his tinnitus was likely related to the in-service hazardous noise exposure.  The evaluator explained that tinnitus is a result of outer hair cell loss, and that tinnitus can occur even when the damage is not severe enough to result in hearing loss.

A January 2011 fee-basis VA evaluation for the Veteran's claim for throat cancer included an evaluation of his ears.  He was noted to have normal tympanograms and normal acoustic reflexes of both ears.  Puretone threshold testing again revealed bilateral sensorineural hearing loss.  

The RO requested an addendum opinion from the 2008 audiologist.  After a review of the record, including the 1978 police officer physical examination which noted "moderate hearing loss," the VA evaluator opined in August 2012 that the Veteran's bilateral hearing loss was less likely than not incurred in or caused by his service, to include his in-service hazardous noise exposure.  The evaluator noted that the Veteran did not suffer from hearing loss (according to VA standards) in 1985, which was 17 years after his separation from service.  As noise "only affects hearing when the noise occurs and does not have a continuing or progressive effect, any hearing loss the [Veteran] now has, most likely, occurred after 1985 and therefore well after his active duty."

The Board must assess the competence and credibility of the Veteran.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The Board also has a duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  The appellant is generally competent to give evidence about what he experienced.  See Layno v. Brown, 6 Vet. App. 465 (1994).  Competency of evidence, however, must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); see also Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  The Veteran has provided lay statements, and a book excerpt regarding the noise he was exposed to during combat in-service.  He has additionally stated that he noticed high frequency hearing loss (loss of the ability to hear higher pitches in music) in the early 1970s.  Here, the Board finds the Veteran to be credible in his assertions as to the acoustic trauma he suffered in service and his description of when difficulty hearing.  In this regard, the Board acknowledges that service-connection has been awarded for tinnitus.    

Initially, the Board notes that the evidence in the claims file does not support that the Veteran suffered from compensable bilateral hearing loss within one year of separation from service, and therefore presumptive service connection is not warranted.  See 38 C.F.R. §§ 3.307, 3.309.  The Veteran's separation examination is unfortunately not available in the claims file.  Additionally, while the June 1978 physical evaluation indicated he suffered from "moderate hearing loss," an audiogram results from 1985 did not reveal hearing loss as defined for VA disability compensation.  38 C.F.R. § 3.385. 

Additionally, the preponderance of the evidence is against finding a causal connection between the Veteran's service and his current bilateral hearing loss.  While the Board finds that he suffered from acoustic trauma in service, based on both his combat status, lay statements, and his Duty MOS, the record lacks competent evidence associating his current hearing loss to service.  The Veteran described the onset of his hearing loss in 1971 or 1972, which was three to four years after separation.  The Veteran provided a 1978 record of "moderate hearing loss;" however, the physical does not include puretone testing or speech recognition scores.  Additionally, this test was ten years after his service.  And while the Veteran described experiencing high frequency hearing loss in the early 1970s, his hearing loss at frequencies 500 to 4000 Hertz remained below the criteria for hearing loss disability for VA compensation purposes through 1985.

Significantly, the fee-basis VA audiologist opined that the Veteran's current hearing loss between 500 and 4000 Hertz is not related to his in-service acoustic trauma because it was not present in 1985.  The audiologist noted that acoustic trauma would occur with the exposure to hazardous noise, and would not progress beyond the point of loss at exposure.  While the Veteran may have experienced hearing loss at higher frequencies by the early 1970s, and which could be attributed to his service, he did not experience hearing loss at VA disability compensation frequencies until after 1985.  In fact, his 1985 testing revealed left ear hearing loss with 40 and 65 decibels at 6000 and 8000 Hertz, respectively.  The private audiologist records show a sizable increase in hearing loss between 1985 and 1987.  His hearing loss increased again from 1987 to 1991, but then remained stable between 1991 and 1995.  By 2008, the Veteran's lower frequencies (500 to 2000 Hertz) showed increased hearing loss.  The fee-basis audiologist noted the progression of his hearing loss from 1985 to 2008, and opined that such a change was not be the result of acoustic trauma in service.  

In reaching this conclusion, the Board has considered the Veteran's lay assertions regarding the etiology of his current hearing loss disability.  As noted above, he is certainly competent to report difficulty hearing through the years.  However, while the Board recognizes that the Veteran is sincere in his belief that his current hearing problems are related to his time in service, he is not otherwise competent to render an opinion regarding the etiology of his hearing loss disability as such requires medical expertise that the Veteran does not possess.  See Jandreau.   Therefore, more probative weight has been placed on the opinion reached by the VA examiner who, as a licensed audiologist, is certainly competent to render opinions regarding the etiology of hearing loss disabilities. 

As the preponderance of the evidence is against finding a causal relationship between the Veteran's in-service acoustic trauma and his current bilateral hearing loss, the claim of entitlement to service connection is denied, and the benefit-of-the-doubt rule is not for application. 

ORDER

Entitlement to service connection for bilateral hearing loss disability is denied.




____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


